UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 29, 2012 Item 1: Schedule of Investments Vanguard Convertible Securities Fund Schedule of Investments As of February 29, 2012 Face Market Maturity Amount‡ Value Coupon Date (000) ($000) Convertible Bonds (85.3%) Consumer Discretionary (9.5%) 1 Aegis Group Capital Jersey Ltd. Cvt. 2.500% 4/20/15 3,100 6,268 2 Aeon Co. Ltd. Cvt. 0.300% 11/22/13 107,000 1,550 3 Gaylord Entertainment Co. Cvt. 3.750% 10/1/14 13,235 16,742 4 GOME Electrical Appliances Holding Ltd. Cvt. 3.000% 9/25/14 14,500 2,467 Group 1 Automotive Inc. Cvt. 2.250% 6/15/36 2,375 2,547 5 Hengdeli Holdings Ltd. Cvt. 2.500% 10/20/15 22,000 2,868 3 Iconix Brand Group Inc. Cvt. 2.500% 6/1/16 4,635 4,612 Interpublic Group of Cos. Inc. Cvt. 4.750% 3/15/23 7,200 8,316 5 Intime Department Store Group Co. Ltd. Cvt. 1.750% 10/27/13 19,000 2,545 3 Lennar Corp. Cvt. 2.750% 12/15/20 27,770 35,094 Liberty Interactive LLC Cvt. 3.125% 3/30/23 16,900 20,238 MGM Resorts International Cvt. 4.250% 4/15/15 35,790 38,385 Newford Capital Ltd. Cvt. 0.000% 5/12/16 5,700 5,394 6 Nokian Renkaat OYJ Cvt. 0.000% 6/27/14 3,000 4,708 5 Power Regal Group Ltd. Cvt. 2.250% 6/2/14 19,180 3,026 2 Sekisui House Ltd. Cvt. 0.000% 7/5/16 150,000 1,929 6 Steinhoff Finance Holding GmbH Cvt. 5.000% 5/22/16 3,500 5,237 1 TUI Travel PLC Cvt. 6.000% 10/5/14 200 313 1 TUI Travel PLC Cvt. 4.900% 4/27/17 1,900 2,808 1 WPP PLC Cvt. 5.750% 5/19/14 500 1,146 Consumer Staples (1.3%) 5 Glory River Holdings Ltd. Cvt. 1.000% 7/29/15 26,600 3,365 6 Marine Harvest ASA Cvt. 4.500% 2/23/15 700 858 Olam International Ltd. Cvt. 6.000% 10/15/16 3,600 4,252 6 Pescanova SA Cvt. 6.750% 3/5/15 2,050 2,854 6 Pescanova SA Cvt. 5.125% 4/20/17 1,850 2,314 San Miguel Corp. Cvt. 2.000% 5/5/14 5,400 5,659 Smithfield Foods Inc. Cvt. 4.000% 6/30/13 1,005 1,198 Wilmar International Ltd. Cvt. 0.000% 12/18/12 2,000 2,432 Energy (5.1%) BPZ Resources Inc. Cvt. 6.500% 3/1/15 7,405 6,220 Chesapeake Energy Corp. Cvt. 2.750% 11/15/35 10,481 10,507 6 Cie Generale de Geophysique - Veritas Cvt. 1.750% 1/1/16 2,060 2,989 3 Endeavour International Corp. Cvt. 5.500% 7/15/16 5,155 5,058 James River Coal Co. Cvt. 4.500% 12/1/15 8,410 5,046 Lukoil International Finance BV Cvt. 2.625% 6/16/15 5,300 5,875 Newpark Resources Inc. Cvt. 4.000% 10/1/17 8,964 9,771 Paladin Energy Ltd. Cvt. 3.625% 11/4/15 5,117 4,401 Peabody Energy Corp. Cvt. 4.750% 12/15/41 11,122 11,164 7 Pembina Pipeline Corp. Cvt. 5.750% 11/30/20 185 204 3 Petroleum Development Corp. Cvt. 3.250% 5/15/16 7,800 8,063 Petrominerales Ltd. Cvt. 2.625% 8/25/16 3,000 2,865 7 Progress Energy Resources Corp. Cvt. 5.250% 10/31/14 3,467 3,523 7 Provident Energy Ltd. Cvt. 5.750% 12/31/18 570 619 Seadrill Ltd. Cvt. 3.375% 10/27/17 3,200 4,293 Subsea 7 SA Cvt. 2.250% 10/11/13 3,500 4,221 6 Technip SA Cvt. 0.500% 1/1/16 831 1,301 TMK Bonds SA Cvt. 5.250% 2/11/15 3,900 3,918 Financials (12.0%) 1 Aberdeen Asset Management PLC Cvt. 3.500% 12/17/14 300 639 3 American Equity Investment Life Holding Co. Cvt. 3.500% 9/15/15 15,465 17,785 3 American Equity Investment Life Holding Co. Cvt. 5.250% 12/6/29 5,005 6,944 3 Amtrust Financial Services Inc. Cvt. 5.500% 12/15/21 8,595 9,444 BES Finance Ltd. Cvt. 1.625% 4/15/13 5,600 5,214 Billion Express Investments Ltd. Cvt. 0.750% 10/18/15 4,000 4,384 3 BioMed Realty LP Cvt. 3.750% 1/15/30 6,785 7,803 8 CapitaLand Ltd. Cvt. 2.875% 9/3/16 4,750 3,713 DFC Global Corp. Cvt. 3.000% 4/1/28 12,195 14,009 3 Fidelity National Financial Inc. Cvt. 4.250% 8/15/18 9,600 9,912 6 Fonciere Des Regions Cvt. 3.340% 1/1/17 3,453 4,244 3 Forest City Enterprises Inc. Cvt. 4.250% 8/15/18 22,427 22,006 3 Goldman Sachs Group Inc. Cvt. 0.250% 2/28/17 22,205 19,053 9 Graubuendner Kantonalbank Cvt. 2.000% 5/8/14 4,390 5,053 3 Host Hotels & Resorts LP Cvt. 2.500% 10/15/29 17,155 22,473 6 Industrivarden AB Cvt. 2.500% 2/27/15 1,950 3,006 6 Industrivarden AB Cvt. 1.875% 2/27/17 1,350 1,771 6 KFW Cvt. 1.500% 7/30/14 1,200 1,802 Knight Capital Group Inc. Cvt. 3.500% 3/15/15 9,725 9,385 3 NorthStar Realty Finance LP Cvt. 7.500% 3/15/31 12,110 12,071 Old Republic International Corp. Cvt. 3.750% 3/15/18 8,050 7,919 2 ORIX Corp. Cvt. 1.000% 3/31/14 275,000 4,178 PHH Corp. Cvt. 4.000% 9/1/14 3,957 3,685 QBE Funding Trust Cvt. 0.000% 5/12/30 2,955 1,850 5 Sherson Ltd. Cvt. 0.000% 6/4/14 36,750 5,484 4 Shui On Land Ltd. Cvt. 4.500% 9/29/15 4,000 622 3 SL Green Operating Partnership LP Cvt. 3.000% 10/15/17 2,480 2,768 6 Wereldhave NV Cvt. 2.875% 11/18/15 2,850 3,653 Health Care (12.6%) 3 Accuray Inc. Cvt. 3.750% 8/1/16 2,150 2,126 Alere Inc. Cvt. 3.000% 5/15/16 8,140 8,028 Brookdale Senior Living Inc. Cvt. 2.750% 6/15/18 19,240 17,965 Chemed Corp. Cvt. 1.875% 5/15/14 15,202 15,430 Gilead Sciences Inc. Cvt. 1.625% 5/1/16 38,330 47,864 Hologic Inc. Cvt. 2.000% 12/15/37 16,455 19,211 Hologic Inc. Cvt. 2.000% 3/1/42 6,600 6,732 3 Illumina Inc. Cvt. 0.250% 3/15/16 6,115 5,802 Insulet Corp. Cvt. 3.750% 6/15/16 4,494 4,752 LifePoint Hospitals Inc. Cvt. 3.500% 5/15/14 12,874 13,534 NuVasive Inc. Cvt. 2.750% 7/1/17 9,365 8,066 Omnicare Inc. Cvt. 3.750% 12/15/25 3,760 5,377 Onyx Pharmaceuticals Inc. Cvt. 4.000% 8/15/16 11,807 14,906 6 Orpea Cvt. 3.875% 1/1/16 1,559 2,059 Qiagen Euro Finance SA Cvt. 3.250% 5/16/26 3,500 3,859 Salix Pharmaceuticals Ltd. Cvt. 2.750% 5/15/15 7,992 10,549 2 Sawai Pharmaceutical Co. Ltd. Cvt. 0.000% 9/17/15 93,000 1,219 Teleflex Inc. Cvt. 3.875% 8/1/17 8,990 10,485 2 Unicharm Corp. Cvt. 0.000% 9/24/15 310,000 4,422 3 United Therapeutics Corp. Cvt. 1.000% 9/15/16 16,605 19,345 Industrials (10.5%) 6 Abengoa SA Cvt. 4.500% 2/3/17 2,150 2,650 3 Air Lease Corp. Cvt. 3.875% 12/1/18 20,210 22,357 Alliant Techsystems Inc. Cvt. 3.000% 8/15/24 7,331 7,652 2 Asahi Glass Co. Ltd. Cvt. 0.000% 11/14/14 185,000 2,303 Avis Budget Group Inc. Cvt. 3.500% 10/1/14 18,050 20,464 Barnes Group Inc. Cvt. 3.375% 3/15/27 7,740 8,872 3 Barnes Group Inc. Cvt. 3.375% 3/15/27 5,240 6,006 3 CBIZ Inc. Cvt. 4.875% 10/1/15 2,435 2,669 Chart Industries Inc. Cvt. 2.000% 8/1/18 14,036 17,738 Covanta Holding Corp. Cvt. 3.250% 6/1/14 20,865 24,125 3 Greenbrier Cos. Inc. Cvt. 3.500% 4/1/18 18,985 19,578 3 Kaman Corp. Cvt. 3.250% 11/15/17 5,380 6,510 6 Kloeckner & Co. Financial Services SA Cvt. 2.500% 12/22/17 3,300 3,968 Larsen & Toubro Ltd. Cvt. 3.500% 10/22/14 2,600 2,625 6 Misarte Cvt. 3.250% 1/1/16 2,842 4,214 Navistar International Corp. Cvt. 3.000% 10/15/14 5,875 6,617 6 Nexans SA Cvt. 4.000% 1/1/16 2,485 3,855 2 Nidec Corp. Cvt. 0.000% 9/18/15 265,000 3,385 PB Issuer No 2 Ltd. Cvt. 1.750% 4/12/16 2,810 2,599 7 Russel Metals Inc. Cvt. 7.750% 9/30/16 3,325 4,066 6 SGL Carbon SE Cvt. 0.750% 5/16/13 1,750 2,508 SM Investments Corp. Cvt. 1.625% 2/15/17 2,600 2,580 6 Societa Iniziative Autostradali e Servizi SPA Cvt. 2.625% 6/30/17 2,993 3,689 6 Tem SAS Cvt. 4.250% 1/1/15 1,758 2,488 Information Technology (22.8%) 3 3D Systems Corp. Cvt. 5.500% 12/15/16 8,075 10,487 6 Atos Cvt. 2.500% 1/1/16 2,466 3,797 AU Optronics Corp. Cvt. 0.000% 10/13/15 3,200 2,728 3 BroadSoft Inc. Cvt. 1.500% 7/1/18 8,685 9,347 CACI International Inc. Cvt. 2.125% 5/1/14 8,695 10,499 3 CACI International Inc. Cvt. 2.125% 5/1/14 1,575 1,902 6 Cap Gemini SA Cvt. 3.500% 1/1/14 1,402 2,170 3 Ciena Corp. Cvt. 3.750% 10/15/18 15,185 16,381 Comtech Telecommunications Corp. Cvt. 3.000% 5/1/29 8,815 9,950 3 Concur Technologies Inc. Cvt. 2.500% 4/15/15 9,335 12,171 3 DealerTrack Holdings Inc. Cvt. 1.500% 3/15/17 6,640 6,872 6 Econocom Group Cvt. 4.000% 6/1/16 1,946 2,485 3 Electronic Arts Inc. Cvt. 0.750% 7/15/16 11,510 10,445 Equinix Inc. Cvt. 3.000% 10/15/14 1,320 1,823 Hanwha SolarOne Co. Ltd. Cvt. 3.500% 1/15/18 1,520 945 Hon Hai Precision Industry Co. Ltd. Cvt. 0.000% 10/12/13 100 101 6 Ingenico Cvt. 2.750% 1/1/17 1,256 2,101 Intel Corp. Cvt. 2.950% 12/15/35 5,745 6,600 Intel Corp. Cvt. 3.250% 8/1/39 19,314 26,436 Ixia Cvt. 3.000% 12/15/15 1,650 1,794 3 Lam Research Corp. Cvt. 0.500% 5/15/16 9,585 9,741 3 Lam Research Corp. Cvt. 1.250% 5/15/18 14,990 15,440 Linear Technology Corp. Cvt. 3.000% 5/1/27 7,415 7,916 3 Mentor Graphics Corp. Cvt. 4.000% 4/1/31 12,665 13,757 Micron Technology Inc. Cvt. 1.875% 6/1/27 20,339 20,538 3 Micron Technology Inc. Cvt. 1.500% 8/1/31 16,860 18,314 3 Micron Technology Inc. Cvt. 1.875% 8/1/31 10,060 11,003 1 Misys PLC Cvt. 2.500% 11/22/15 1,500 2,730 6 Neopost SA Cvt. 3.750% 2/1/15 2,845 3,876 3 Nuance Communications Inc. Cvt. 2.750% 11/1/31 21,150 24,375 ON Semiconductor Corp. Cvt. 2.625% 12/15/26 22,217 26,161 3 Photronics Inc. Cvt. 3.250% 4/1/16 3,230 3,339 RF Micro Devices Inc. Cvt. 1.000% 4/15/14 7,500 7,463 Rovi Corp. Cvt. 2.625% 2/15/40 8,286 9,001 SanDisk Corp. Cvt. 1.500% 8/15/17 29,120 34,871 SunPower Corp. Cvt. 4.500% 3/15/15 13,341 12,074 3 Take-Two Interactive Software Inc. Cvt. 1.750% 12/1/16 10,785 11,540 TTM Technologies Inc. Cvt. 3.250% 5/15/15 6,851 7,493 VeriSign Inc. Cvt. 3.250% 8/15/37 6,969 8,676 3 Vishay Intertechnology Inc. Cvt. 2.250% 11/15/40 2,875 3,022 3 Vishay Intertechnology Inc. Cvt. 2.250% 5/15/41 12,030 10,331 Materials (7.1%) AngloGold Ashanti Holdings Finance PLC Cvt. 3.500% 5/22/14 2,300 2,651 Aquarius Platinum Ltd. Cvt. 4.000% 12/18/15 2,400 1,997 ArcelorMittal Cvt. 5.000% 5/15/14 1,295 1,444 Cemex SAB de CV Cvt. 4.875% 3/15/15 27,704 25,245 3 Cemex SAB de CV Cvt. 3.250% 3/15/16 10,098 9,126 Glencore Finance Europe SA Cvt. 5.000% 12/31/14 1,100 1,487 Goldcorp Inc. Cvt. 2.000% 8/1/14 1,085 1,375 Kaiser Aluminum Corp. Cvt. 4.500% 4/1/15 8,605 10,450 Petropavlovsk 2010 Ltd. Cvt. 4.000% 2/18/15 3,100 2,974 RTI International Metals Inc. Cvt. 3.000% 12/1/15 13,260 13,409 6 Salzgitter Finance BV Cvt. 1.125% 10/6/16 200 257 6 Salzgitter Finance BV Cvt. 2.000% 11/8/17 2,650 3,888 ShengdaTech Inc. Cvt. 6.500% 12/15/15 305 23 Steel Dynamics Inc. Cvt. 5.125% 6/15/14 14,340 16,312 Tata Steel Ltd. Cvt. 4.500% 11/21/14 3,531 3,584 United States Steel Corp. Cvt. 4.000% 5/15/14 22,360 25,435 Welspun Corp. Ltd. Cvt. 4.500% 10/17/14 2,700 2,342 11 Western Areas NL Cvt. 6.375% 7/2/14 1,185 1,309 11 Western Areas NL Cvt. 6.400% 7/2/15 500 585 Telecommunication Services (3.8%) Inmarsat PLC Cvt. 1.750% 11/16/17 1,100 1,364 3 InterDigital Inc./PA Cvt. 2.500% 3/15/16 135 138 6 Portugal Telecom International Finance BV Cvt. 4.125% 8/28/14 1,450 1,805 SBA Communications Corp. Cvt. 1.875% 5/1/13 34,764 41,239 SK Telecom Co. Ltd. Cvt. 1.750% 4/7/14 2,961 3,174 tw telecom inc Cvt. 2.375% 4/1/26 15,950 19,659 Utilities (0.6%) 6 International Power Finance Jersey III Ltd. Cvt. 4.750% 6/5/15 1,500 2,167 Tata Power Co. Ltd. Cvt. 1.750% 11/21/14 1,700 1,738 YTL Corp. Finance Labuan Ltd. Cvt. 1.875% 3/18/15 5,800 6,206 Total Convertible Bonds (Cost $1,420,258) Shares Convertible Preferred Stocks (10.8%) Consumer Discretionary (2.5%) General Motors Co. Pfd. 4.750% 649,100 27,709 Interpublic Group of Cos. Inc. Pfd. 5.250% 15,740 16,448 Energy (3.1%) Apache Corp. Pfd. 6.000% 225,200 13,624 3 Chesapeake Energy Corp. Pfd. 5.750% 7,390 7,907 Energy XXI Bermuda Ltd. Pfd. 5.625% 54,610 21,230 Goodrich Petroleum Corp. Pfd. 5.375% 354,100 12,659 Financials (2.8%) Citigroup Inc. Pfd. 7.500% 44,170 4,372 Entertainment Properties Trust Pfd. 5.750% 206,200 4,168 Fifth Third Bancorp Pfd. 8.500% 94,450 13,495 Health Care REIT Inc. Pfd. 6.500% 190,133 10,053 MetLife Inc. Pfd. 5.000% 227,500 16,469 Health Care (1.7%) HealthSouth Corp. Pfd. 6.500% 16,430 16,327 Omnicare Capital Trust II Pfd. 4.000% 275,500 13,276 Industrials (0.7%) Continental Airlines Finance Trust II Pfd. 6.000% 142,530 4,730 Stanley Black & Decker Inc. Pfd. 4.750% 62,320 7,588 Total Convertible Preferred Stocks (Cost $171,561) Temporary Cash Investment (2.6%) Money Market Fund (2.6%) 12 Vanguard Market Liquidity Fund (Cost 0.111% 46,046,655 Total Investments (98.7%) (Cost $1,637,866) Other Assets and Liabilities-Net (1.3%) 13 Net Assets (100%) ‡ Face amount is stated in U.S. dollars unless otherwise indicated. 1 Face amount denominated in British pounds. 2 Face amount denominated in Japanese Yen. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, the aggregate value of these securities was $489,882,000, representing 27.9% of net assets. 4 Face amount denominated in Chinese yuan. 5 Face amount denominated in Hong Kong dollars. 6 Face amount denominated in Euro. 7 Face amount denominated in Canadian dollars. 8 Face amount denominated in Singapore dollars. 9 Face amount denominated in Swiss francs. 10 Non-income-producing securityinterest payments in default. 11 Face amount denominated in Australian dollars. 12 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 13 Cash of $4,737,000, has been segregated as initial margin for open forwards contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 29, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Convertible Bonds — 1,497,360 — Convertible Preferred Stocks 190,055 — — Temporary Cash Investments 46,047 — — Forward Currency Contracts—Assets — 914 — Forward Currency Contracts—Liabilities — (5,043) — Total 236,102 1,493,231 — Convertible Securities Fund D. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At February 29, 2012, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 4/19/12 USD 79,109 EUR 59,125 (3,850) UBS AG 4/19/12 USD 18,097 JPY 1,464,170 914 UBS AG 4/19/12 USD 16,599 HKD 128,720 (18) UBS AG 4/19/12 USD 11,015 GBP 6,898 (450) UBS AG 4/19/12 USD 8,352 CAD 8,236 (256) UBS AG 4/19/12 USD 5,392 CHF 4,855 (278) UBS AG 4/19/12 USD 3,600 SGD 4,489 (110) UBS AG 4/19/12 USD 1,842 AUD 1,715 (81) AUD—Australian dollar. CAD—Canadian dollar. CHF—Swiss Franc. EUR—Euro. GBP—British pound. HKD—Hong Kong dollar. JPY—Japanese yen. SGD—Singapore dollar. USD—U.S. dollar. E. At February 29, 2012, the cost of investment securities for tax purposes was $1,637,588,000. Net unrealized appreciation of investment securities for tax purposes was $95,874,000, consisting of unrealized gains of $145,576,000 on securities that had risen in value since their purchase and $49,702,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 20, 2012 VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 20, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27,2012, see file Number 2-11444, Incorporated by Reference.
